Citation Nr: 0515503	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  03-21 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  A Notice of Disagreement was received in 
February 2003.  A Statement of the Case was issued in July 
2003.  A timely appeal was received in July 2003.  

A video conference hearing was held before the undersigned 
Board member in November 2003.  Thereafter, the Board 
remanded the two issues listed above for further development 
in May 2004.  The instructed development having been 
completed, the veteran's appeal has been returned to the 
Board for final consideration.


FINDINGS OF FACT

1.  The veteran's cervical spine disorder is not related to 
his military service.

2.  The veteran does not currently have a right shoulder 
disorder.


CONCLUSIONS OF LAW

1.  The veteran's cervical spine disorder was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310  (2004).

2.  The veteran did not incur a right shoulder disorder 
during his military service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310  
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in December 2002, prior to the initial AOJ decision.  
Subsequent VCAA notice was sent to the veteran in May 2004.  
These letters advised the veteran of the first, second and 
third elements required by the Pellgrini II Court as stated 
above.  In addition, he was specifically told that it was his 
responsibility to support the claims with appropriate 
evidence.  The Statement of the Case and Supplemental 
Statement of the Case also notified the veteran of the 
specific reasons why these particular claims were denied, and 
the information and evidence needed to substantiate the 
claims. 

Although the VCAA notice letters provided to the veteran do 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the letters, read as a 
whole, give notice to the veteran of VA's desire to obtain 
additional information and evidence supporting and 
substantiating the claim and possibly leading to such 
information and evidence.  See Mayfield v. Nicholson, No. 02-
1077, slip op. at 33 (U.S. Vet. App. Apr. 14, 2005).  VA has, 
therefore, complied with the VCAA notice requirements.  When 
the veteran has received notice that complies with the 
statute and regulation, it is not necessary for the Board to 
provide extensive reasons and bases as to how VA has complied 
with the VCAA's notice requirements.  Id.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the file.  VA 
outpatient records are in the file for treatment from August 
1988 to January 2005.  The only private treatment records in 
the file are from August 1991.  The veteran has stated that 
he has had no other private medical treatment related to his 
claims.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  This has been 
accomplished herein.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of the claims.


II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 
3.303(d).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Service connection may also be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  The veteran 
here has been diagnosed with degenerative arthritis of his 
cervical spine.  38 U.S.C.A.  § 1112(a)(4) provides for such 
presumptive service connection when osteoarthritis manifests 
to a compensable degree of 10 percent within 1 year of the 
veteran's separation  from service.  38 U.S.C.A. §§ 1101, 
1112, 1113;  38 C.F.R. §§ 3.307, 3.309(a).   

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements and testimony; service 
medical records; the reports of VA examinations; VA treatment 
records; and private treatment records for August 1991.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in the 
case.  The Board will summarize the relevant evidence where 
appropriate.

Cervical Spine Disorder

Initially, the Board notes that it previously reopened this 
claim for service connection in its May 2004 decision and 
remanded it back to the RO for further development.  Said 
development having been completed, the Board will now 
consider the veteran's claim for service connection for a 
cervical spine disorder on the merits.

VA treatment records from August 1988 through January 2005 
show that the veteran has a current cervical spine disorder.  
The earliest VA treatment record showing a problem with the 
veteran's cervical spine ("c-spine") is from November 1988, 
which diagnosed the veteran to have degenerative joint 
disease and cervical strain.  X-rays of the cervical spine 
showed spurring at the C5, C6, and C7 levels and a slight 
straightening of the lordotic curve.  The treatment records 
show the veteran continued to have worsening degenerative 
arthritis in his neck, and eventually had disk herniation at 
the C5-C6 and C4-C5 levels.  He underwent a C4-C5 and C5-C6 
anterior cervical diskectomy and fusion in October 2000.  The 
veteran is currently diagnosed to have degenerative arthritis 
throughout the c-spine.  

A review of the veteran's service medical records does not 
show any complaint of or treatment for any neck problems 
during the veteran's service.  The veteran contends, however, 
that his neck problems were caused by a motor vehicle 
accident he was injured in while in service.  The service 
medical records contain a treatment record for a motor 
vehicle accident in August 1977 in which the veteran was 
injured.  The treatment record shows that the veteran hit his 
forehead on the windshield without loss of consciousness, 
nausea, vomiting or weakness.  He had a mild abrasion mid-
forehead.  There was no tenderness of the c-spine.  X-rays of 
the c-spine were negative.  Assessment was minor head trauma.  
The veteran was sent home.  There is no record of subsequent 
treatment related to this motor vehicle accident and the mild 
head trauma he received from it.

In order for the veteran to be entitled to service connection 
for his current c-spine disorder, the medical evidence must 
show a relationship between his current disorder and the 
injury sustained in the motor vehicle accident.  Evidence in 
favor of the veteran's claim includes the veteran's testimony 
and a November 6, 2002 treatment note from the VA Medical 
Center's Primary Care Clinic.  The veteran testified at the 
November 2004 videoconference hearing that he was involved in 
a car accident in 1982 in which he hit the rear view mirror 
with his neck and back.  (The Board notes that this date 
would place the motor vehicle accident after the veteran's 
separation for service, and thus believes that he is 
referring to the 1977 motor vehicle accident shown in the 
service medical records.)  He testified that after the 
accident he was woozy, and his neck was stiff.  He testified 
that the pain he suffered after the accident never went away 
and eventually got worse.  He also testified that he was 
given muscle relaxers for the pain.  

In a VA treatment note from November 6, 2002, the veteran was 
seen at the Primary Care Clinic for a follow up visit.  The 
treating physician noted in his plan for treatment that he 
thinks that the veteran's residual symptoms of cervical pain, 
numbness and weakness in the right arm are related to his 
injury during the motor vehicle accident during the service 
which led to surgery on his neck, and that he is service 
connected for this.  

Evidence directly against the veteran's claim includes the 
report of the VA examination conducted in November 2004.  In 
May 2004 the Board remanded the veteran's claims to the RO 
for further development, including a new VA examination.  The 
Board specifically instructed the VA examiner to determine 
the likely etiology of any cervical spine disorder.  The 
examiner was then asked to reconcile his opinions with that 
expressed in the November 2002 VA outpatient record, if 
different.  The veteran was given a VA examination in 
November 2004.  The examiner indicates he thoroughly reviewed 
the claims file, including the service medical records, 
outpatient VA records and the Board's decision.  He also 
interviewed the veteran extensively.  The history given by 
the veteran as to his neck disorder is that he was not seen 
in service for any c-spine condition; neck discomfort came 
about insidiously after his discharge from service; he was 
seen at the VA Medical Center soon after discharge for 
headaches and accompanying complaints of neck discomfort and 
was told that he had arthritis of the c-spine; the neck 
discomfort escalated through the years; and he underwent 
surgery in October 2002 (sic) consisting of a two-level 
fusion of the c-spine.  Notably, as pointed out by the 
examiner, the veteran did not give a history of a motor 
vehicle accident in service as the cause of his neck 
disorder.

After physically examining the veteran and taking x-rays, the 
examiner assessed that the veteran has a history of herniated 
C4-5 and C5-6 intervertebral disks and subsequent anterior 
cervical fusion on October 6, 2000, and degenerative 
arthritis throughout the c-spine.  The examiner opined that 
it is much less likely than not, by all available data, that 
the cervical spine complaints are the result of any incident 
sustained in the service.  The examiner stated it is his 
strong feeling that there is no reliable evidence that would 
lead one to believe that the veteran's c-spine disorder is 
the result of the motor vehicle accident or any other 
incident sustained while he was in service.  

The Board finds the November 2004 VA examiner's opinion to be 
more probative than the opinion expressed in the November 
2002 treatment record.  The November 2004 opinion is based 
upon a thorough review of the record, an extensive interview 
of the veteran, and physical examination.  The November 2002 
opinion, on the other hand, appears to be based solely upon 
the veteran's own history given to the treating physician.  
The physician does not indicate that he reviewed the 
veteran's claims file or his service medical records.  The 
Board is not bound to accept an opinion based on history 
provided by the veteran and on unsupported clinical evidence.  
See Black v. Brown, 5 Vet. App. 177, 180 (1993).  

In addition, the November 2002 treatment record appears to be 
the first time the veteran reported a history of a motor 
vehicle accident as the possible cause of his neck disorder.  
A review of the medical records reveals that the history of 
the veteran's neck disorder is varied.  The first medical 
record of a neck disorder is in November 1988, when the 
veteran was seen at the VA Medical Center with complaints of 
right shoulder pain.  No history related to neck pain or 
discomfort was given.  The veteran did, however, relate that 
he lifts 30 to 40 pound boxes at work.  X-rays of the c-spine 
showed spurring at the C5, C6 and C7, and from this the 
veteran was diagnosed to have degenerative joint disease of 
the c-spine.  The next mention of neck problems is not until 
January 1993 where the veteran was seen at the VA Medical 
Center for complaints of chronic neck and low back pain.  It 
is noted that the veteran did not report any specific injury 
but he was a truck driver and routinely did heavy lifting.  

At a June 1994 VA general medical examination, the veteran 
gave a history of cervical pain and stiffness for many years 
which was slowly and progressively worsening, but gave no 
history of any particular injury.  The examiner noted, 
however, that the veteran did have a long history of heavy 
workload of a physical nature all of his life.  Additionally, 
the veteran did not report any particular injury in relation 
to his c-spine disorder at VA examinations conducted in 
August 2000, May 2003 and November 2004.  Rather he was 
vague, saying that his neck has bothered him for years.  An 
October 9, 2000 surgical discharge summary for the veteran's 
neck surgery reported a history of three to four years of 
previous neck discomfort.  There was no mention of a motor 
vehicle accident while in service.  In a May 1, 2000 
Emergency Room visit note, the veteran related that his neck 
pain started in about 1996 but from no particular injury.

After reviewing all the evidence, the Board finds that there 
is no reliable evidence that the veteran's c-spine disorder 
is the result of the 1977 motor vehicle accident or any other 
incident sustained while he was in service.  The Board must 
assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence that it finds to be persuasive 
or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  Nevertheless, when, after considering all the 
evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

The overwhelming weight of the medical evidence is that the 
veteran's c-spine disorder is due to reasons other than the 
motor vehicle accident in service.  A review of the service 
medical records does not reveal any other incident in service 
that may be related to his current c-spine disorder.  The 
November 2004 VA examiner opined that the veteran's condition 
is a degenerative condition that has come about with time 
rather than related to a specific incident.  The medical 
records show the veteran has held multiple manual labor jobs 
since his separation from service that required heavy 
lifting.  There is no medical evidence, except for a single 
treatment note out of 17 years of medical records, which 
relates the veteran's current c-spine disorder with any 
incident from his military service.

There is also no evidence, except for the veteran's 
testimony, that he had continuing symptomatology of neck pain 
and discomfort after the motor vehicle accident in 1977.  The 
medical evidence does not show any objective findings of a c-
spine disorder until November 1988 and any further complaints 
until January 1993.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  38 
C.F.R. § 3.303(b).   Although the veteran is competent to 
testify as to his ongoing symptomatology, the Board does not 
find his testimony to be persuasive.  The medical evidence 
shows that the veteran did not relate any trauma to his neck 
until November 2002.  Rather, in all but this single 
occurrence,  the veteran said the pain and discomfort came on 
gradually and did not identify any specific event or injury 
that marked the onset of his symptoms.  The medical evidence 
also does not support the veteran's testimony of continuous 
symptomatology.  The first record of any c-spine disorder in 
from November 1988, seven years after the veteran separated 
from service.

The preponderance of the evidence being against the veteran's 
claim, his appeal is denied.

Right Shoulder Disorder

In July 2002, the veteran filed an original claim for service 
connection for a right shoulder disorder.  At the hearing 
before the Board, the veteran testified that he had injured 
his right shoulder in service while lifting heavy boxes and 
in the 1977 motor vehicle accident.  

The medical records show that the veteran was treated at the 
VA Medical Center for right shoulder pain in November 1988.  
The veteran related that there was a gradual onset of pain 
and no acute injury.  He stated that he lifts 30 to 40 pound 
boxes at work that is aggravating the pain.  It was noted 
that the veteran was treated for similar complaints of right 
shoulder pain two years prior.  The diagnosis was mild right 
subacromial bursitis.  

The medical records do not contain any further complaints of 
right shoulder pain until the veteran went to the Emergency 
Room at the VA Medical Center in May 2000 where he related 
pain in neck, upper back and shoulders.  No specific findings 
were made at that time related to the veteran's right 
shoulder.  After his neck surgery in October 2000, the 
veteran continued to complain of pain in his right shoulder 
but no specific findings of any disorder are shown in the 
medical records.  It is noted that he was involved in a motor 
vehicle accident in July 2001 which resulted in increased 
right shoulder/neck pain with occasional right hand numbness.  
Nerve conduction studies were conducted in September 2001, 
which showed that right median and ulnar motor and sensory 
responses were normal.  An electromyograph also done at the 
same time showed right upper extremity and cervical 
paraspinals were normal.  

The veteran was provided a VA examination in November 2004.  
When asked about the reason for the examination, the veteran 
stated that he was there for his  neck and low back, not for 
his right shoulder, and that he was not having any right or 
left shoulder difficulties.  Upon physical examination, the 
veteran had full range of motion of the right shoulder, only 
complaining that it caused him some neck discomfort.  Motor 
and sensory examination of both upper extremities was normal.  
X-rays showed the right shoulder was normal.  The examiner 
found no current right shoulder disorder.

The first element that must be found in order to establish 
service connection is that there be a current disability.  
The medical evidence fails to show that the veteran has any 
current disability in his right shoulder.  It also fails to 
show that he has any radiculopathy or other nerve disorder 
that may be causing his right shoulder pain.  The veteran 
admitted at the November 2004 VA examination that he is not 
currently having any difficulties with his right shoulder.  
The Board finds that the veteran does not have a current 
right shoulder disorder, and service connection is, 
therefore, denied.


ORDER

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a right shoulder 
disorder is denied..



	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


